J. S12043/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: J.E.W., A MINOR                    :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
APPEAL OF: S.W., FATHER                   :         No. 1745 MDA 2017


                   Appeal from the Decree, October 2, 2017,
               in the Court of Common Pleas of Snyder County
                      Civil Division at No. OC-0003-2017


BEFORE: LAZARUS, J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED APRIL 20, 2018

      This case returns to us from the Court of Common Pleas of Snyder

County. S.W. (“Father”) appealed from the October 2, 2017 decree entered

by the trial court, granting the petition of S.E. (“Mother”) and involuntarily

terminating Father’s parental rights to minor male child, J.E.W., born in

January of 2011, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) and

(b). We remanded for the trial court to supplement its Rule 1925(a) opinion

to include an analysis under § 2511(b). After careful review, we now affirm

the trial court’s October 2, 2017 decree.

      In its supplemental opinion, the trial court found that there was no

evidence of any bond between Father and J.E.W., as Father did not appear for

the termination hearing, nor did he provide any explanation for his absence.

The trial court further found that J.E.W.’s father figure was Mother’s fiancé.

The trial court also noted that while Father filed a custody action, he failed to
J. S12043/18

attend a scheduled custody conference, nor did he re-file for custody after his

original action was dismissed. These findings are all supported by the record.

Accordingly, we affirm the decree entered by the trial court on October 2,

2017.

        Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 04/20/18




                                     -2-